DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 2/12/2021.  As directed by the amendment, claims 1 and 6 have been amended, and claim 5 has been cancelled. As such, claims 1-4, 6 and 7 are pending in the instant application.
Applicant has amended the claims to include the subject matter from claim 5 in independent claim 1. Claim 5 was not rejected under double patenting or in view of art; therefore the double patenting rejections and art rejections are withdrawn/moot.
Applicant has amended claim 1 to clarify the claimed subject matter and has convincingly argued on pages 6-7 of Remarks filed 2/12/2021 (hereinafter “Remarks”) that the term “optionally” does not render the claim indefinite; however, Applicant has not corrected the antecedent basis issue in claims 2-3, and since there is nothing in the claims that indicates that “the outside” is the outside of the liquid container, as asserted by the Applicant on page 7 of Remarks, the issue remains outstanding. Any rejection under 35 USC 112(b)/second paragraph not maintained below is withdrawn. 

Information Disclosure Statement
The information disclosure statement filed 2/12/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is 

Response to Arguments
Applicant remarks on pages 7-8 of Remarks that, “Interestingly, there is not a  double-patenting rejection based on this commonly-owned patent, despite the Examiner’s assertion of complete anticipation of the claims by the earlier reference.” The Examiner respectfully notes that double patenting is based on the claimed invention of another application/patent, not the disclosed invention. Therefore, the disclosure of a co-owned and/or invented reference may anticipate/render obvious an instantly claimed invention while the claims of the co-owned and/or invented reference do not.

Claim Objections
Claim 1 (and by extension its dependent claims 2-4, 6 and 7) is objected to because of the following informalities:  
1. Since Applicant insists on maintaining the “optionally” language, in order to provide clearer antecedent basis for “the formed vapor” of claim 1, in line 2, after ‘a liquid material’ should be inserted ---to form the vapor of the vapor/air mixture---
2. Claim 1, line 6, before ‘configured’ should be inserted ---is---
3. In view of the amendments to claim 1, the "upper part" appears to be floating in space/unconnected with regards to the other components, whereas the connections ---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 (and thus its dependent claim 4) both recite the limitation "the outside" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claims, and it is unclear the outside of what? As argued by Applicant on page 7 of Remarks, “the outside” is the inherent outside of the liquid container, such that Applicant could amend the claim claims to recite “the outside thereof” to address this rejection.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN E DITMER/Primary Examiner, Art Unit 3785